Title: From George Washington to Major General Alexander McDougall, 2 June 1779
From: Washington, George
To: McDougall, Alexander


        
          Dear Sir,
          Head Quarters Middle Brook June 2d 1779
        
        I enclose you copies of my two Letters of the 30th and 31st, lest any accident should have happened to the originals.
        Col. Clarke has informed me that he had received intelligence of the enemy being at Tallar’s point with 42 sail and a number of flat-bottomed boats—that they had landed a party of men on the other side the North River and a party at the Slote—That he had called in his out parties and was prepared to move at the shortest notice to West Point, should they move further up the River.
        If you judge it necessary you will of course make application to the States of New York and Connecticut, for aids of militia, so far as the means of supporting them will permit.
        I doubt not you will keep your force collected and your attention fixed on the forts, notwithstanding all the demonstrations the enemy may make, which will naturally wear a variety of faces. I am with great esteem and regard Sir Yr Obedient servant
        
          Go: Washington
        
      